Order, entered March 26, 1969, unanimously reversed, on the law and the facts and in the exercise of discretion, without costs or disbursements, and the motion denied, without prejudice to renewal upon a proper factual showing warranting a departure from the statement of readiness rule. (Rules of the Supreme Court, New York and Bronx Counties, part 1, rule IV; 22 NYCRR 660.4.) Plaintiff’s motion for a discovery and inspection of photographs alleged to have been taken by defendant at or about the time of the accident, was made two years after the accident and one year after a statement of readiness had been filed. The present record fails to show the requisite unusual or unanticipated conditions which permit relaxation of the statement of readiness rule. The motion should therefore have been denied. (Pioneer Jewelry Corp. v. All Continent Corp., 24 A D 2d 436; Jacobs v. Peress, 23 A D 2d 483; McGuire v. Pick, 8 A D 2d 800; Price v. Brody, 7 A D 2d 204.) Concur — Eager, J. P., Capozzoli, Tilzer, Markewieh and .Nunez, JJ.